Citation Nr: 0922811	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-31 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for left great toe 
fracture with traumatic arthritis, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for bicipital 
tendinitis of the right shoulder, currently evaluated as 10 
percent disabling.  

3.  Entitlement to service connection for a right foot 
disorder.

4.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from May 1944 to March 1946, 
and from March 1951 to November 1969.  He also had additional 
unverified active service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claims.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right 
foot disorder and left shoulder disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's left great toe fracture with traumatic 
arthritis is manifested by symptoms of limited motion and 
pain.

2.  Effective from November 7, 2007, the Veteran's bicipital 
tendinitis of the right shoulder is manifested by symptoms 
that more nearly approximate abduction limited to shoulder 
level with pain based on functional use; compensabe 
limitation of motion prior to November 7, 2007 is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left great toe fracture with traumatic arthritis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2008).

2.  Effective from November 7, 2007, the criteria for a 20 
percent rating, but not greater, for the Veteran's service-
connected right shoulder disorder have been met; a rating in 
excess of 10 percent prior to that date is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.40, 4.45, 4.71a, Plate I, 4.71a, Diagnostic Codes 5010, 
5024, 5201, 5202 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held 
that a mandatory presumption of prejudicial error in every 
instance of defective VCAA notice was inappropriate and that 
determinations concerning harmless error should be made on a 
case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, neither the Veteran nor his 
representative has identified any deficiency in notice which 
would compromise a fair adjudication of the claim.  
Nevertheless, the Board has considered whether the defective 
notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in August 2006, prior to 
the initial RO decision that denied the claims in November 
2006.  The letter informed him of what evidence was required 
to substantiate the claims and of his and VA's respective 
duties for obtaining evidence.  He was also asked to submit 
evidence and/or information in his possession to the RO.  An 
additional letter, which met most of the requirements of 
Vazquez-Flores, was sent to the Veteran in July 2008.  

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his 
claims.  Specifically, the August 2006 VCAA notice letter 
advised the Veteran that his statements and medical and 
employment records could be used to substantiate his claims, 
and the Veteran can reasonably be expected to have understood 
the applicable diagnostic codes provided in the August 2007 
statement of the case and November 2007 supplemental 
statement of the case.  Thus, given the August 2006, August 
2007, November 2007, and July 2008 VA correspondence, the 
Veteran is expected to have understood what was needed to 
support his claims.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
statements and correspondence.  Specifically, at the time of 
his VA joints examination in November 2007, the Veteran 
indicated that he experienced a throbbing pain in the right 
shoulder on a daily basis and that he was unable to stand for 
more than 5 to 10 minutes.  

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to 
be worse to support his claims, with particular emphasis on 
an adverse impact on his daily life and employment, and that 
the notice deficiencies in this matter do not affect the 
essential fairness of the adjudication.  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The RO has obtained service and VA treatment records.  The 
Veteran was also afforded multiple VA examinations to support 
his increased rating claims, and neither the Veteran nor his 
representative has argued that the most recent VA 
examinations are inadequate for rating purposes.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
addition, to the extent the Veteran's representative has 
argued that the Veteran should be afforded new VA 
examinations due to the worsening of the subject 
disabilities, it has not been asserted that worsening has 
occurred since the last examination in November 2007, and in 
light of the fact that the most recent VA outpatient records 
are dated prior to that date, the Board finds that the 
current record does not reflect worsening of symptoms in 
either the left great toe or right shoulder since November 
2007.  Consequently, the Board does not find that remand at 
this time for further examination is warranted.

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Entitlement to a Rating in Excess of 10 percent for Left 
Great Toe Fracture with Traumatic Arthritis

Background

Service Connection for left great toe fracture with traumatic 
arthritis was granted by an April 1970 rating decision, at 
which time a 10 percent rating was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  This is now a protected 
rating.

The Veteran filed his subject claim for a rating in excess of 
10 percent for this disorder in June 2006.  

August 2006 VA joints examination revealed that the Veteran 
reported a history of fracture to the left great toe while 
playing handball in service between 1959 and 1962.  He 
underwent surgery to the left great toe, but could not recall 
the year.  He had also had hammertoe surgeries with fusions 
of all ten toes.  He denied any significant pain in the left 
great toe.  Examination of the feet revealed no calluses, 
hammertoes, claw toes, or tissue loss.  There was also no 
redness, swelling, or discomfort on functional use.  X-rays 
of the left foot revealed posttraumatic or surgical changes 
at the first metatarsophalangeal joint with osseous fragment 
in the joint and subluxation.  The diagnosis included left 
great toe traumatic arthritis secondary to fracture.  

VA joints examination on November 7, 2007 revealed that the 
Veteran complained of difficulty walking, standing, and 
climbing.  He also complained of a throbbing kind of pain at 
rest with difficulty walking any distance beyond 100 feet.  
He was also unable to stand more than five to ten minutes.  
X-rays of the left foot from August 2006 revealed findings 
consistent with degenerative subchondral cysts in the left 
great toe proximal phalanx.  Physical examination of the left 
foot revealed evidence of surgery over the dorsal aspect of 
the left foot at the base of the first through the fourth 
digits.  There were no calluses, hammertoes, claw toes, 
edema, or tenderness.  There were four surgical scars over 
the dorsal aspect of the left foot over the 
metatarsophalangeal joint of the first toe, which were 
nontender.  The diagnosis included left foot, post fracture, 
with fusion of the great toe and osteoarthritis.  


Analysis

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 
4.1, 4.2), but when, as here, service connection has been in 
effect for many years, the primary concern for the Board is 
the current level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Yet, the relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
establishing the state of the disability from the time period 
one year before the claim was filed until a final decision is 
issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  As 
discussed below, the record reflects that the Veteran's left 
great toe disability remained constant with respect to the 
applicable schedular criteria.

Based on the evidence of record, there is little, if any, 
movement in the Veteran's left great toe, there are x-ray 
findings of arthritis, and the Veteran has complained of left 
great toe pain.  The RO has found that the Veteran is 
entitled to a 10 percent rating for arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  The Board does not find that 
a higher rating is warranted under this Diagnostic Code as 
there is no x-ray evidence of the involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.

Since the criteria for arthritis do not provide any basis for 
an increased rating, the Board has considered whether any 
potentially applicable diagnostic criteria for the foot may 
provide a basis for an increased rating.  In this regard, the 
Board would initially note that as a foot disability has not 
been formally adjudicated as secondary to the Veteran's 
service-connected right great toe, there is currently no 
basis to apply 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 
5277, 5278, or 5284 (2008).  In addition, while the pain 
associated with the Veteran's left first metatarsal may 
warrant application of 38 C.F.R. § 4.71a, Diagnostic Code 
5279 for metarsalgia, the maximum rating available under this 
Code is 10 percent, and the Veteran is already in receipt of 
a 10 percent rating.  The Board also finds that the Veteran's 
pain already provides the basis for his current rating under 
Diagnostic Code 5010, so to provide an additional 10 percent 
rating for pain under Diagnostic Code 5279 would be 
prohibited as pyramiding.  Although the Board has also 
considered whether pain on use would justify an increased 
rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59, since that 
pain has already been considered for the current 10 percent 
rating, the Board finds that there is no additional 
noncompensated pain that would entitle the Veteran to an even 
higher rating for loss of functional use due to pain.

The Board has also considered the possibility of a higher 
rating for malunion or nonunion of the tarsal or metatarsal 
bone under 38 C.F.R. § 4.71a, Diagnostic Code 5283 (2008), 
but finds that while there is reference to a bone fragment 
and fusion in the area of the left great toe, there is no x-
ray or clinical finding of malunion or nonunion of the left 
great tarsal or metatarsal.  Thus, a higher rating under 
Diagnostic Code 5283 is also not warranted.

Finally, as the incisional scars were not shown to be painful 
on examination or to affect motion, a separate rating is also 
not warranted for the Veteran's scars.  38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7805 (2008).  

Accordingly, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against entitlement 
to a rating in excess of 10 percent for the veteran's 
service-connected left great toe fracture with traumatic 
arthritis.


III.  Entitlement to a Rating in Excess of 10 percent for 
Bicipital Tendinitis of the Right Shoulder

Background

Service Connection for bicipital tendinitis of the right 
shoulder was also granted by the April 1970 rating decision, 
at which time a 10 percent rating was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5024.  This is also a 
protected rating.

The Veteran filed his subject claim for a rating in excess of 
10 percent for this disorder in June 2006.  

August 2006 VA joints examination revealed that the Veteran 
reported a history of the dislocation of both shoulders when 
he slipped from a ladder during service.  He reported that 
both have weakness and decreased range of motion.  He also 
complained of constant low-grade discomfort bilaterally.  
Physical examination revealed forward flexion from 0 to 180 
degrees, abduction from 0 to 180 degrees, and external 
rotation to 90 degrees bilaterally.  Internal rotation was to 
75 degrees on the right and limited by difficulty and 
discomfort to 90 degrees on the left.  X-rays of the right 
shoulder revealed normal findings.  The diagnosis included 
right shoulder biceps tendonitis, no objective findings to 
support the diagnosis at this time.  

VA joints examination on November 7, 2007 revealed a history 
of the pull of the right shoulder during service when the 
Veteran slipped from a ladder.  Since then, the Veteran 
reported loss of motion with stiffness and a popping 
sensation.  He also complained of a daily throbbing 
sensation.  He denied any locking, instability, or 
subluxation or dislocation of the shoulder.  Physical 
examination of the right shoulder revealed palpable 
tenderness over the anterior and lateral aspect of the 
shoulder joint.  There was no swelling or deformity noted.  
There was associated pain with range of motion with gravity 
and worse with resistance with forward flexion difficulty 
from 0 to 120 degrees, abduction to 110 degrees, external 
rotation to 45 degrees, and internal rotation to 30 degrees.  
These were all associated with significant pain and 
complaints of spasm and tightness in the shoulder.  
Repetitive shoulder range of motion caused increase pain.  
There was also weakness, fatigue, and lack of endurance.  X-
rays of the shoulder revealed marked narrowing of the 
acromiohumeral distance suggesting underlying rotator cuff 
pathology.  The diagnosis included right shoulder 
degenerative joint disease (DJD) and acromioclavicular (AC) 
joint osteoarthritis, consistent with natural aging without 
biceps tendonitis.  


Analysis

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2008).  
This Diagnostic Code further provides a 50 percent evaluation 
for fibrous union of the major humerus, a 60 percent 
evaluation for nonunion (false flail joint) of the major 
humerus, and an 80 percent evaluation for loss of the head of 
the major humerus (flail shoulder).

The limitation of motion of either arm to shoulder level is 
rated 20 percent.  In addition, limitation of motion of the 
major and minor extremity midway between the side and 
shoulder level is rated 30 and 20 percent, respectively, and 
limitation of motion of the major and minor extremity to 25 
degrees from the side is rated 40 and 30 percent, 
respectively.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5201.

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

The Veteran's right shoulder disorder is currently rated at 
10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5024, for 
noncompensable right arm limitation of motion with pain.  

Impairment of the clavicle or scapula with malunion is 
assigned a 10 percent disability rating.  Impairment of the 
clavicle or scapula with nonunion and without loose movement 
is assigned a 10 percent disability rating.  Impairment of 
the clavicle or scapula with nonunion and with loose movement 
is assigned a 20 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (2008).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2008).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2008).

As was noted above, the Veteran's right shoulder disability 
is presently evaluated at 10 percent for noncompensable 
limitation of right shoulder with pain due to bicipital 
tendinitis under Diagnostic Code 5024.  It is undisputed that 
the Veteran's right arm is his dominant arm.  38 C.F.R. § 
4.69 (2008).  In order to qualify for a higher rating of 20 
percent under Diagnostic Code 5201, right arm motion must be 
limited to shoulder level, the next highest rating of 30 
percent requires that arm motion must be limited to midway 
between the side and shoulder level, and in the case of the 
highest rating under that Code of 40 percent, motion must be 
limited to 25 degrees from the side.  In this regard, while 
there is no evidence of limitation to midway between the side 
and shoulder level or to 25 degrees from the side, giving the 
Veteran the benefit of the doubt, the Board finds that 
November 7, 2007 findings of abduction limited to 110 degrees 
together with pain on functional use more nearly approximate 
right arm motion limited to shoulder level, thereby 
warranting entitlement to a 20 percent rating under 
Diagnostic Code 5201.  38 C.F.R. §§ 4.40, 4.45 (2008).  An 
even higher rating for pain would not be warranted because 
there is no additional uncompensated limitation of right arm 
motion that can provide a basis for an even higher rating 
based on pain.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  With evidence of abduction and forward flexion to 
180 degrees prior to November 7, 2007, the evidence is 
against entitlement to a rating in excess of 10 percent under 
Diagnostic Code 5201 prior to that date. 

In order to qualify for a higher rating under Diagnostic Code 
5202, the evidence must demonstrate infrequent episodes and 
guarding of movement only at the shoulder level for a 20 
percent evaluation, frequent episodes of dislocation and 
guarding of all arm movements for a 30 percent evaluation, a 
fibrous union of the minor humerus for a 50 percent 
evaluation, nonunion (false flail joint) of the minor humerus 
for a 60 percent evaluation, and loss of the head of the 
minor humerus (flail shoulder) for the highest rating of 80 
percent, but there is no evidence of impairment of the 
humerus or recurrent dislocation at any time.  In addition, 
while there is evidence of both shoulder arthritis and 
tendonitis, no study has disclosed fibrous union, nonunion, 
or loss of the humeral head, and therefore, based on all of 
the foregoing, a higher rating under this Diagnostic Code is 
not warranted.

Since there are no findings of ankylosis, the Veteran's right 
shoulder disability is not entitled to a higher rating 
pursuant to Diagnostic Code 5200 (ankylosis of scapulohumeral 
articulation).  As arthritis is also rated based on loss of 
motion of the involved joint, the Codes for arthritis would 
also not provide any basis for a higher rating either before 
or after November 7, 2007.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.

By reason of the above, the Board concludes that the 
disability picture presented supports at most a 20 percent 
rating, effective from November 7, 2007.  38 C.F.R. § 4.7 
(2008) provides that a higher disability rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  As discussed above, a rating higher 
than 10 percent prior to November 7, 2007 or higher than 20 
percent after that date under either Diagnostic Code 5201 or 
5202 is clearly not in order as there is not a single 
reported medical finding of record which demonstrates that a 
higher evaluation under either Diagnostic Code is warranted 
at any stage during the time frame relevant on appeal.

In summary, the Board finds that the evidence supports 
entitlement to a 20 percent rating for the Veteran's service-
connected right shoulder disorder, effective from November 7, 
2007, but is against entitlement to a rating in excess of 10 
percent prior to that date or higher than 20 percent after 
that date. 


IV.  Extraschedular Consideration

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The United States Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
left great toe and right shoulder disorder cause limited 
movement and pain on functional use.  However, such 
impairment is contemplated by the applicable rating criteria.  
The rating criteria reasonably describe the Veteran's 
disabilities.  Referral for consideration of extraschedular 
ratings is, therefore, not warranted.  


ORDER

Entitlement to a rating in excess of 10 percent for left 
great toe fracture with traumatic arthritis is denied.  

Entitlement to a 20 percent rating, but not greater, for 
service-connected bicipital tendinitis of the right shoulder 
is granted, effective from November 7, 2007, subject to the 
statutes and regulations governing the payment of monetary 
benefits.


REMAND

Although there is no contemporaneous medical evidence 
documenting an in-service injury or treatment to the left 
shoulder or right foot, the Veteran has reported that he 
injured these areas at the same time he injured his right 
shoulder when climbing down a ladder during service in 1969.  
There is contemporaneous evidence of treatment to the right 
shoulder in 1969, and while the Veteran is not competent to 
testify that he sustained left shoulder and/or right foot 
disability during service, his statements are sufficient to 
establish that he sustained some injury to these areas in 
1969.  There is also evidence of current disability with 
respect to both the left shoulder and right foot.  Therefore, 
the Board finds that the Veteran should be provided with an 
examination and opinion as to whether it is at least as 
likely as not that any current disability of the left 
shoulder and right foot are related to the ladder incident 
during service in 1969.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
orthopedic examination for the purpose 
of determining the nature and etiology 
of any left shoulder and/or right foot 
disability.  The Veteran's claims file 
should be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.

Following the examination, the examiner 
is requested to provide an opinion as 
to whether it is at least as likely as 
not (probability of 50 percent or 
greater) that the Veteran has a left 
shoulder and/or right foot disability, 
and, if so, whether such disability is 
related to the in-service ladder 
incident in 1969.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

2.  Finally, readjudicate the claims 
remaining on appeal.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be provided a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


